DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is generic. The species do include a plurality of shared technical features that do not make a contribution over the prior art and are therefore not special technical features.


Generic Claim/Limitations
	Here as noted supra under 37 CFR § 1.475(e), Claim 26 recites alternatives within a single claim. There plurality of technical features that are not special because each does not make a contribution over what is known in the art as evidenced by:
US 2017/0077244, US 2015/0076603, US 2015/0263138, and US 2016/0359043. 
For example, US 2017/0077244 teaches a device [inter alia Fig. 1] comprising:
a buffer layer including a semiconductor lattice [160; a first portion P1 and a second portion P2]; a fin structure disposed on the buffer layer [180], the fin structure including a channel region [under gate, not visible] of a transistor and a source or drain region of the transistor [160], wherein a stress is imposed on the channel region with the buffer layer [¶21; noting “epitaxy structure 160 is different from a lattice constant of the channel of the semiconductor fin 120, so that the channel can be strained or stressed by the epitaxy structure 160 to improve carrier mobility of the semiconductor device and enhance the device performance.”]; 
a gate structure of the transistor wherein the gate structure extends over the fin structure [140]; 
a first spacer portion disposed on a sidewall of the gate structure and a second spacer portion adjoining the first spacer portion [150].




Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The groups of inventions listed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group1, Group 2, Group 3 lack unity of invention because even though the inventions of these groups require the shared technical feature limitations noted supra these are not special as they do not make a contribution over the prior art. Each of Group 1, Group 2, and Group 3 include one or more special technical features that are unique to each group as noted in respect to each identified species infra.

For example, Claim 26 recites the following special technical features that correspond to respective features infra wherein: 
(1) a line of discontinuity is formed on the fin structure at an interface of the first spacer portion and the second spacer portion; or 
(2) the second spacer portion and the source or drain region each include a dopant, wherein a concentration of the dopant in the second spacer portion is greater than a concentration of the dopant in the source or drain region.

The species are as follows: 
Summary:

Fig. 3A/3B
Fig. 4A/4B
Fig. 5A/5B
Source/ drain doping profile
Vertical & horizontal doping
Vertical doping
Vertical doping
Number of doping layers
Two
Two
One


Group 1: 
Fig. 3A/3B uses indiffusion technique to infuse the dopants in the source/drain regions in the fin structure. Indiffusion happens from vertical as well as horizontal sides and the resultant doping profile in the source/ drain region of the fin structure is as shown below (there is vertical and lateral growth of doping layers):

    PNG
    media_image1.png
    263
    637
    media_image1.png
    Greyscale











Group 2:
Fig. 4A/4B uses ion-implantation technique to infuse the dopants in the source/drain regions in the fin structure. Ion-implantation happens from vertical side only. Hence unlike, Fig. 3A/3B there is no lateral doping layer. The doping grows in the vertical direction only. The resultant doping profile in the source/ drain region of the fin structure is as shown below:

    PNG
    media_image2.png
    248
    642
    media_image2.png
    Greyscale




Group 3
Fig. 5A/5B uses annealing technique to infuse the dopants from the spacer into the source/drain regions in the fin structure. Annealing happens from vertical side only. Hence unlike, Fig. 3A/3B there is no lateral doping layer. The doping grows in the vertical direction. The resultant doping profile in the source/ drain region of the fin structure is as shown below:


    PNG
    media_image3.png
    266
    607
    media_image3.png
    Greyscale



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBRATAKUMAR MANDAL whose telephone number is (408)918-7639.  The examiner can normally be reached on Monday-Friday 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SUBRATAKUMAR MANDAL/Examiner, Art Unit 2822                                                                                                                                                                                                       



/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822